DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an air tank, which is in communication with the one-way valve of the air intake in the air cavity in each conversion assembly” of claim 1 (Noted, this limitation along with the limitation “at least one conversion assembly” sounds like there is only one air tank and one air tank in communication with plural assemblies.  Therefore the subject matter is not shown in drawings.) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claim 1 is objected to because of the following informalities:  
1. “a” needs to be deleted in line 7.  
2. “being” in line 4 is recommended to be changed to “is configured to be”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotating unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the output end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “an output end”.
Claim 1 recites the limitation "the conversion assembly" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the at least one conversion assembly”.
Claim 1 recites “wherein the driving piston is slidably arranged in the air cavity and divides the air cavity into a first cavity and a second cavity; the wrist pin is arranged in the second cavity and fixed and connected with the driving piston; both ends of the piston rod are rotatably connected to the wrist pin and the corresponding bulge, respectively; the first cavity is provided with an air intake; the multiple heating pipes are in communication with the first cavity at one end and stretch into the boiler body at the other end” in lines 7-12.  This section has some issue because claim 1 recites “each conversion assembly comprises a piston rod, an air cavity, a driving piston, a wrist pin, and a multiple heating tubes” in lines 6-7.  Therefore, since there can Examiner recommend applicant to amend this limitation in lines 7-12 so that the section in lines 7-12 are included in a separate wherein clause with indentation in the paragraph (something like the following:
“wherein for each conversion assembly:
the driving piston is slidably arranged…)
Claim 1 recites the limitation "the multiple heating pipes" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the multiple heating tubes”.
Claim 1 recites “a one-way valve is installed in the air intake” in line 18.  However, previous limitations include “at least one conversion assembly” and “each assembly has an air intake”.  Since there can be plural conversion assemblies and each assembly has an air intake (which implies there can be plural air intakes), it’s not clear which one of the plural air intakes has the one-way valve.  Or does that mean each conversion assembly has an air intake with a one-way valve?  Also the same problem leads to issues in the limitations in lines 19-22 because limitation of lines 19-20 includes limitation about “an air tank, which is in communication with the one-way valve of the air intake”.  It’s not clear if that means one air tank in communication with plural air intakes?  Or if that means one air tank in communication with one air intake for each respective conversion assembly (which would mean plural air tanks)?  
Further limitations in lines 21-22 of claim 1 are affected by the total number of the air tank because the limitations in lines 21-22 has “the pipeline that connects to the air tank” (it’s not 
Examiner recommend applicant to amend limitations in lines 18-22 to:
“wherein a one-way valve is installed in each air intake; 
 wherein for each conversion assembly, a pipeline is provided to connect an air tank and its respective one-way valve, and the pipeline is provided with a pressure relief valve.”
Claim 2 recites “the bulge” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the at least one bulge”.
	Claim 2 recites “bulge is formed by bending a corresponding portion of the piston rod”.  Bulge is part of the crankshaft, while the piston rod is part of the conversion assembly.  It’s not clear how one structure is formed by bending a different and separate structure. Also since there can be plural piston rods according to claim 1, it’s not clear which of the plural piston rods is for the piston rod of claim 2.  Examiner recommend applicant to amend claim 2 to “each of the at least one bulge connects a corresponding piston rod.”
	Claim 3 recites “the bulge” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Also claim 3 recites “the bulge is fixed and arranged on the corresponding position of the piston rod”.  The limitation “corresponding position” is confusing.  Does that limitation mean the bulge is fixed to the piston rod on one position, and then disassembled when piston moves to a different position?  Examiner recommend applicant to amend claim 3 to “each of the at least one bulge is fixed and arranged on corresponding piston rod”. (ALTERNATIVELY, applicant can delete either claim 2 or claim 3 because they mean the same thing.)
 	Claim 4 recites “the piston rod” in line 3, but claim 1 limitation states there can be plural piston rods (because of the limitation “at least one conversion assembly” and “each conversion assembly comprises a piston rod”).  It’s not clear which of the plural piston rods is for “the piston rod” in claim 4.  Examiner recommend applicant to amend claim 4 to “…located on both sides of corresponding piston rod.”
Claim 6 recites “the wrist pin” and “the driving piston” in lines 1-2, but claim 1 limitation states there can be plural wrist pins and plural driving pistons (because of the limitation “at least one conversion assembly” and “each conversion assembly comprises a wrist pin and a driving piston”).  Therefore it’s not clear which one of the plural wrist pins and which one of the plural driving pistons are for the limitations of claim 6.    Examiner recommend applicant to amend claim 6 to “characterized in that each wrist pin is arranged parallel to respective driving piston, and both ends of each wrist pin are fixed and mounted on respective driving piston via two spaced-apart connecting plates.
Claim 7 recites “the wrist pin” and “the piston rod” in lines 1-2, but claim 1 limitation states there can be plural wrist pins and plural piston rods (because of the limitation “at least one conversion assembly” and “each conversion assembly comprises a piston rod, a wrist pin”).  Therefore it’s not clear which one of the plural wrist pins and which one of the plural piston rods are for the limitations of claim 7.    Examiner recommend applicant to amend claim 7 to “characterized in that each wrist pin is fixed and provided with two second stop plates that are arranged on both sides of respective piston rod.”

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record fail to teach the arrangement of components of the system in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KO-WEI LIN/Examiner, Art Unit 3762